Exhibit 10.1

 

ICAGEN, INC.

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of [__________], by and between Icagen, Inc., a Delaware corporation (the
“Company”), and the investors set forth on the signature pages affixed hereto
(each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company, the
Securities of the Company as, as more fully described in this Agreement;

  

WHEREAS, in connection with the Investors’ purchase of the Securities, the
Investors will be subject to certain restrictions on the transfer of the
Securities, all as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Units as set forth herein.

 

1. Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2(c) hereof.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.  

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of the Chief Executive Officer
(as defined in Rule 405 under the Securities Act), or the knowledge of any fact
or matter which the Chief Executive Officer would reasonably be expected to
become aware of in the course of performing the duties and responsibilities.

 

“Company Permits” as defined in Section 4.6 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Intellectual Property Rights” as defined in Section 4.13 hereof.

 



 

 

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company; (ii) the transactions contemplated hereby
or in any of the Transaction Documents; or (iii) the ability of the Company to
perform its obligations under the Transaction Documents (as defined below).

 

“Note” means the 15% Subordinated Promissory Note due February 28, 2023, issued
by the Company to the Investor in the form of Exhibit A attached hereto.

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Principal Amount” means as to the Investor, the amount set forth below the
Investor’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars, which shall equal the Investor’s
Subscription Amount.

  

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 5.1(5) hereof.

 

“Rule 144” means Rule 144 promulgated under the Securities Act (or a successor
rule).

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities” mean the Notes, Series C Preferred Stock Shares and Warrant.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Agent” as defined in Section 8.15 hereof.

 

“Senior Indebtedness” as defined in Section 8.15 hereof.

 

“Series C Preferred Stock” shall mean the Company’s shares of preferred stock
designated as Series C Preferred Stock, having the right, terms and preferences
as set forth in the Certificate of Designation of the Company attached as
Exhibit B hereto.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Note and the Warrant.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Warrants” means the warrants to purchase an aggregate of [__________] shares of
Common Stock in the form attached as Exhibit C to this Agreement.

 

2

 

 

2. Sale and Purchase of Securities.

 

2.1. Purchase of Securities by Investors. Subject to the terms and conditions of
this Agreement, on each Closing Date (as hereinafter defined) substantially
concurrent with the execution and delivery of this Agreement by the applicable
parties hereto, the Company shall sell and issue to the Investors, and the
Investors for such amount set forth opposite each such Investor’s name in column
(3) of the Schedule of Investors will purchase, severally and not jointly, an
aggregate of up to Five Hundred Thousand Dollars ($500,000) in Principal Amount
of Notes. In consideration for each Investor’s purchase of the Note, the Company
shall issue to each such Investor a Warrant to purchase the number of shares of
Common Stock set forth opposite each such Investor’s name in column (4) of the
Schedule of Investors (Warrants to purchase 28,571 shares of Common Stock for
each $100,000 Principal Amount of Notes) and the number of shares of Series C
Preferred Stock set forth opposite each such Investor’s name in column (5) of
the Schedule of Investors (28,571 shares of Series C Preferred Stock for each
$100,000 Principal Amount of Notes”).

 

2.2. Closing.

 

(a) Closing. Subject to the terms and conditions set forth in this Agreement, on
each Closing Date, in addition to delivery by each party of this Agreement duly
executed by such party, upon the terms and subject to the conditions set forth
herein, substantially concurrent with the execution and delivery of this
Agreement by the applicable parties hereto, the Purchasers on the Closing Date
set forth opposite each such Purchaser’s name in column (6) of the Schedule of
Purchasers, will purchase, such Investor’s Subscription Amount as set forth on
the Schedule of Investors and signature page hereto executed by such Purchaser.
At the Closing, each such Investor shall deliver to the Company, via wire
transfer to the account designated by the Company, immediately available funds
equal to such Investor’s Subscription Amount as set forth on the Schedule of
Investors and the signature page hereto executed by such Purchaser, and the
Company shall deliver to such Investor its Note, in the Principal Amount set
forth opposite its name on the Schedule of Investors, the Warrant to purchase
the number of shares of Common Stock set forth opposite its name on the Schedule
of Investors and the number of shares of Series C Preferred Stock set forth
opposite its name on the Schedule of Investors. Upon delivery of the foregoing,
the Closing shall occur at the offices of Gracin & Marlow, LLP or such other
location as the parties shall mutually agree, and may by agreement be undertaken
remotely by electronic exchange of Closing documentation.

 

(b) There may be more than one Closing after the initial Closing ; provided,
however, that the final subsequent Closing shall take place within the time
periods determined by the Company. The date of any subsequent Closing is
hereinafter referred to as a “Subsequent Closing Date.” Notwithstanding the
foregoing, the maximum aggregate Principal Amount of Notes following the First
Closing shall be $2,500,000. 

 

(c) Closing. The initial Closing and any applicable subsequent Closings are each
referred to in this Agreement as a “Closing.” The initial Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date.”
All Closings shall occur at the offices of Gracin & Marlow, LLP., counsel to the
Company, at The Chrysler Building, 405 Lexington Avenue, New York, New York
10174 or remotely via the exchange of documents and signatures.

  

3. Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1. Authorization. The Purchaser is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution,
delivery and performance by such Investor of this Agreement have been duly
authorized and will constitute the valid and legally binding obligation of such
Investor, enforceable against such Investor in accordance with its respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.

 



3

 

 

3.2. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Securities for any period of time.

 

3.3. Investment Experience. Such Investor acknowledges that the purchase of the
Securities is a highly speculative investment and that it can bear the economic
risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

3.4.  Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Securities requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement. Such
Investor acknowledges that it has received and reviewed the Company’s filings
with the SEC and this Agreement, the Note, the Warrant and the Series C
Certificate of Designation.

 

3.5. Restricted Securities. Such Investor understands that the Securities and
the shares of Common Stock underlying the Warrant and into which the Series C
Preferred Stock may be converted, are characterized as “restricted securities”
under the U.S. federal securities laws since they are being acquired from the
Company in a transaction not involving a public offering and that under such
laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances.

 

3.6. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a) “The securities represented hereby may not be transferred unless (i) such
securities have been registered for sale pursuant to the Securities Act of 1933,
as amended; (ii) such securities may be sold pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act; or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”

 

(b)  If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

3.7. Accredited Investor/ Bad Boy Acts. Such Investor, and if an entity, all
equity holders of such Investor, is an accredited investor as defined in Rule
501(a) of Regulation D, as amended, under the Securities Act (“Regulation D”).
Such Investor has not been the subject of any bad actor events under Rule 506 of
Regulation D.

 

3.8. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.

  

3.9. Brokers and Finders. Except for a fee payable to Taglich Brothers set forth
on Schedule 3.9, no Investor will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company, any Subsidiary or any other Investor, for any commission, fee
or other compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of such Investor.

 

4

 

 

4. Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1. Organization; Execution, Delivery and Performance.

 

(a) The Company is a corporation or other entity duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, with full power and authority (corporate and other)
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted. The Company is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which its ownership or use of property or the nature of
the business conducted by it makes such qualification necessary except where the
failure to be so qualified or in good standing would not have a Material Adverse
Effect.

 

(b)(i) The Company has all requisite corporate power and authority to enter into
and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof; (ii) the execution and delivery of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Securities) have been duly authorized by the Company’s Board of Directors
and no further consent or authorization of the Company, its Board of Directors,
or its stockholders, is required; (iii) each of the Transaction Documents has
been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly; and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

4.2. Securities Duly Authorized. The Notes, Warrants and shares of Series C
Preferred Stock to be issued to each such Investor pursuant to this Agreement,
when issued and delivered in accordance with the terms of this Agreement, will
be duly and validly issued free from all taxes or Liens with respect to the
issue thereof and shall not be subject to preemptive rights or other similar
rights of stockholders of the Company. The Notes, Warrants and shares of Series
C Preferred Stock to be issued to each such Investor, when issued in accordance
with the terms of this Agreement, will be legal, valid and binding obligations
of the Company enforceable in accordance with their terms. The shares of Common
Stock issuable upon exercise of the Warrants and upon conversion of the Series C
Preferred Stock in accordance with their respective terms will be duly and
validly issued and fully paid and non-assessable. Subject to the accuracy of the
representations and warranties of the Investors to this Agreement, the offer and
issuance by the Company of the Securities is exempt from registration under the
Securities Act.

  

4.3. No Conflicts. The execution, delivery and performance of this Agreement,
issuance of the Securities and the consummation by the Company of the
transactions contemplated hereby and thereby will not: (i) conflict with or
result in a violation of any provision of the Certificate of Incorporation or
By-laws of the Company; or (ii) violate or conflict with, or result in a breach
of any provision of, or constitute a default (or an event which with notice or
lapse of time or both could become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, patent, patent license or instrument to which the Company
or any of its Subsidiaries is a party, except for possible violations, conflicts
or defaults as would not, individually or in the aggregate, have a Material
Adverse Effect; or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected. Neither the Company nor any of its
Subsidiaries is in default (and no event has occurred which with notice or lapse
of time or both could put the Company or any of its Subsidiaries in default)
under, and neither the Company nor any of its Subsidiaries has taken any action
or failed to take any action that would give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party or by which any property or assets of the Company or any of its
Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act, and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency, regulatory agency,
self-regulatory organization or stock market or any third party in order for it
to execute, deliver or perform any of its obligations under this Agreement or to
issue and sell the Securities in accordance with the terms hereof. All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof.

 



5

 

 

4.4. Capitalization. As of August 1, 2019, the authorized capital stock of the
Company consists of (i) 50,000,000 shares of Common Stock, of which 6,393,107
shares are outstanding, 10,000,000 shares of Preferred Stock, of which 400,000
are designated Series A Preferred Stock and no shares are issued and
outstanding, 3,000,000 shares are designated Series B Preferred Stock and no
shares are issued and outstanding, 1,142,856 are designated as Series C
Preferred Stock, of which 799,989 are issued and outstanding, 3,819,059 of the
authorized shares are reserved for the issuance of warrants, and 1,382,945
options have been issued to employees, consultants and directors of
Icagen, Inc. In the Offering contemplated by this Agreement, warrants
exercisable for up to 225,000 shares of Common Stock may be issued to investors.
The Company has reserved, and at all times will keep reserved, a sufficient
number of shares for issuance upon the conversion of the Notes and the exercise
of the Warrants. Except as described in the SEC Documents, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries; (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except for the registration rights provisions contained herein and piggyback
rights of the Series A Preferred Stock) that will be triggered by the issuance
of the Securities. All of such outstanding shares of capital stock are, or upon
issuance will be, duly authorized, validly issued, fully paid and nonassessable.
No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights of the stockholders of the Company or any Lien imposed
through the actions or failure to act of the Company.

 

4.5. SEC Information.

 

(a) The Company has filed or furnished all registration statements,
prospectuses, reports, schedules, forms, statements and other documents required
to be filed or furnished by it with the SEC pursuant to the requirements of the
Securities Act or the Exchange Act (all of the foregoing and all other documents
filed with the SEC prior to the date hereof, being hereinafter referred to
herein as the “SEC Documents”). The SEC Documents have been made available to
the Investors via the SEC’s EDGAR system. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein, at the time they were
filed with the SEC, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. There are no outstanding any unresolved comments of the
staff of the SEC. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”), consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements in accordance with GAAP and the applicable rules and
regulations of the SEC) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments as permitted by GAAP and the
applicable rules and regulations of the SEC). Except as set forth in the Company
Financial Statements, the Company has no liabilities, contingent or otherwise,
other than: (i) liabilities incurred in the ordinary course of business
subsequent to March 31, 2019 (the fiscal period end of the Company’s most
recently-filed periodic report) and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
generally accepted accounting principles to be reflected in such financial
statements, which, individually or in the aggregate, are not material to the
financial condition or operating results of the Company.

 

(b) The shares of Common Stock are not currently traded on any market.

 



6

 

 

4.6. Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since January 1, 2019, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

4.7. Litigation. There is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any
of its Subsidiaries, or their respective businesses, properties or assets or
their officers or directors in their capacity as such, that would have a
Material Adverse Effect. The Company is unaware of any facts or circumstances
which might give rise to any of the foregoing. There has not been, and to the
Company’s Knowledge, there is not pending or contemplated, any investigation by
the SEC involving the Company, any of its Subsidiaries or any current or former
director or executive officer of the Company or any of its Subsidiaries.

  

4.8. No Material Changes.

 

(a) Since March 31, 2019, except as set forth in the SEC Documents and
additional operating expenses, there has not been:

 

(i) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or

 

(iii) Any incurrence of any material liability outside of the ordinary course of
business.

 

4.9.  No General Solicitation. Neither the Company nor any person participating
on the Company’s behalf in the transactions contemplated hereby has conducted
any “general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Securities being offered
hereby.

 

4.10.  No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Investors. The issuance of the Securities
to the Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

 

4.11.  No Brokers. Except as set forth on Schedule 3.9, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 



7

 

 

4.12. Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Securities as required under Regulation D within ten days after the First
Closing. The Company shall, on or before the Closing Date, take such action as
the Company shall reasonably determine is necessary to qualify the Securities
for sale to the Investors at the applicable Closing pursuant to this Agreement
under applicable securities or “blue sky” laws of the states of the United
States (or to obtain an exemption from such qualification).

 

4.13. Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights to use or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, original works, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights and all applications and registrations therefor (“Intellectual Property
Rights”) necessary to conduct their respective businesses as now conducted and
as presently proposed to be conducted. None of the Company’s or its
Subsidiaries’ Intellectual Property Rights have expired, terminated or been
abandoned, or are expected to expire, terminate or be abandoned, within two
years from the date of this Agreement. The Company has no knowledge of any
infringement by the Company or any of its Subsidiaries of Intellectual Property
Rights of others. Except as set forth in the SEC Documents, there is no claim,
action or proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. 

 

4.14. Tax Status. Except for occurrences that would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject; (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith; and (iii) has set
aside on its books provision reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company and its Subsidiaries know of no basis for any such claim. The Company is
not operated in such a manner as to qualify as a passive foreign investment
company, as defined in Section 1297 of the U.S. Internal Revenue Code of 1986,
as amended.

 

4.15. Shell Company Status. The Company was never a “shell issuer”, as defined
in Rule 144(i)(1).

 

4.16. Investment Company Act Status. The Company and its subsidiaries are not,
and after giving effect to the offering and sale of the Units will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

5. Transfer Restrictions.

 

5.1. Transfer or Resale. Each Investor understands that:

 

The sale or resale of all or any portion of the Securities has not been and is
not being registered under the Securities Act or any applicable state securities
laws, and all or any portion of the Securities may not be transferred unless:

 

(1)  the Securities are sold pursuant to an effective registration statement
under the Securities Act;

 

(2)  the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 



8

 

 

(3)  the Securities are sold or transferred to an “affiliate” (as defined in
Rule 144) of the Investor who agrees to sell or otherwise transfer the
Securities only in accordance with this Section 5.1 and who is an Accredited
Investor;

 

(4)  the Securities are sold pursuant to Rule 144; or

 

(5)  the Securities are sold pursuant to Regulation S under the Securities Act
(or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement. 

 

5.2  Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act and such sale or transfer is effected, the Company shall permit
the transfer and promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

6. Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Securities at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

6.1. Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 

6.2. Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the
Securities.

 

6.3. Delivery by Company. The Company shall have duly executed and delivered to
each Investor each of the Note, Warrant and shall have made an entry in its
books and records regarding the Series C Preferred Stock to be issued.

 

6.4. No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

6.5. No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 



9

 

 

6.6. Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

7.  Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below. 

 

7.1. Representations and Warranties. The representations and warranties made by
such Investor in Section 3 shall be true and correct in all material respects at
the time of Closing as if made on and as of such date.

 

7.2. Corporate Proceedings. All corporate and other proceedings required to be
undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

7.3. Delivery by the Investor. The Investor shall have duly executed and
delivered to the Company (a) each of the other Transaction Documents to be
signed by the Investor and (b) a Purchaser Questionnaire and a Purchaser
Information Request.

 

8. Miscellaneous.

 

8.1. Notices. All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

Icagen, Inc.
4222 Emperor Blvd., Suite 350
Durham, North Carolina 27703
Telephone: (919) 941-5206

Facsimile: (302) 347-1326
Attention: Mark Korb
                  Chief Financial Officer

 

With a copy to:

 

Gracin& Marlow, LLP

The Chrysler Building

405 Lexington Avenue, 26th Floor

New York, New York 10174

Attention: Leslie Marlow, Esq.

Telephone: (212) 907-6457

Facsimile: (212) 208-4657

 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

8.2. Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing. Each Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

8.3. Indemnification.

 

(a)  The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person. 

 



10

 

 

(b)  Promptly after receipt by any Investor (the “Indemnified Person”) of notice
of any demand, claim or circumstances which would or might give rise to a claim
or the commencement of any action, proceeding or investigation in respect of
which indemnity may be sought pursuant to this Section 8.3, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not affect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

8.4. Entire Agreement. This Agreement, the Notes and the Warrants contain the
entire agreement between the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements and understandings of the
parties, oral and written, with respect to the subject matter contained herein.

 

8.5. Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns only.
Notwithstanding any of the foregoing to the contrary, the Senior Agent is a
third-party beneficiary of the subordination provisions contained in Section
8.15 below and shall be entitled to enforce such provisions as though it were a
party hereto.

 

8.6. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other.

 

8.7. Use of Proceeds. The proceeds derived from the sale of the Securities shall
be used by the Company for its general working capital needs.

 

8.8. Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; except as set forth in Section 8.5
above, nothing in this Agreement, expressed or implied, is intended to confer on
any persons other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

8.9. Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of each of (i) the Company and (ii)
the Investors owning a majority in principal amount of the Notes.

 

8.10. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflict of law provisions thereof, and the parties hereto.

 

11

 

 

8.11. Arbitration. Each Investor and the Company agree that they shall resolve
all disputes, controversies and differences which may arise between them, out of
or in relation to or in connection with this Agreement, after discussion in good
faith attempting to reach an amicable solution. Provided that such disputes,
controversies and differences remain unsettled after discussion between the
parties, both parties agree that those unsettled matter(s) shall be finally
settled by arbitration in New York, New York in accordance with the latest Rules
of the American Arbitration Association. Such arbitration shall be conducted by
three arbitrators appointed as follows: each party will appoint one arbitrator
and the appointed arbitrators shall appoint a third arbitrator. If within thirty
(30) days after confirmation of the last appointed arbitrator, such arbitrators
have failed to agree upon a chairman, then the chairman will be appointed by the
American Arbitration Association. The decision of the tribunal shall be final
and may not be appealed. The arbitral tribunal may, in its discretion award fees
and costs as part of its award. Judgment on the arbitral award may be entered by
any court of competent jurisdiction, including any court that has jurisdiction
over either party or any of their assets. At the request of any party, the
arbitration proceeding shall be conducted in the utmost secrecy subject to a
requirement of law to disclose. In such case, all documents, testimony and
records shall be received, heard and maintained by the arbitrators in secrecy,
available for inspection only by any party and by their attorneys and experts
who shall agree, in advance and in writing, to receive all such information in
secrecy.

 

8.12. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

8.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile, which shall be deemed an original.

 

8.14. Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Securities pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other transaction document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby.

 

8.15. Subordination. Notwithstanding anything to the contrary set forth in this
Agreement, the Company, for itself, its successors and assigns, covenants and
agrees, and each Investor by its acceptance of its Note likewise covenants and
agrees, that the payment of principal and interest on, and all other amounts due
with respect to, its Note is hereby wholly subordinated, junior and subject in
right of payment, to the extent and in the manner set forth in Section 1 of its
Note, to prior payment in full of all Senior Indebtedness (as defined below) of
the Company now or hereafter incurred. The provisions of this Section 8.15 shall
constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness. As used
in this Agreement, “Senior Indebtedness” means all present and future
indebtedness of the Company pursuant to (i) that certain Credit and Guaranty
dated as of August 31, 2018, among the Company, certain subsidiaries of the
Company party from time to time thereto as subsidiary guarantors, the lenders
from time to time party thereto and Perceptive Credit Holdings II, LP, as the
administrative agent thereunder (the “Senior Agent”) and (ii) that certain
Credit and Guaranty Agreement dated as of August 31, 2018, among Icagen-T, Inc.,
as borrower, the Company and certain subsidiaries of the Company party thereto
from time to time as guarantors, the lenders from time to time party thereto and
the Senior Agent as administrative agent thereunder.

 

[Signature Page to Follow]

 

12

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

  ICAGEN, INC.       By:      Name:  Richard Cunningham   Title: President and
Chief Executive Officer

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[INVESTOR SIGNATURE PAGES TO ICAGEN, INC. SECURITIES PURCHASE AGREEMENT]

 



13

 

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of [__________] (the “Agreement”), with the undersigned, Icagen, Inc.,
a Delaware corporation (the “Company”), in or substantially in the form
furnished to the undersigned and (ii) purchase the Securities as set forth
opposite the undersigned’s name on the Schedule of Investors annexed to this
Agreement, hereby agrees to purchase such Securities from the Company as of the
Closing and further agrees to join the Agreement as a party thereto, with all
the rights and privileges appertaining thereto, and to be bound in all respects
by the terms and conditions thereof. The undersigned specifically acknowledges
having read the representations in the Agreement section entitled
“Representations, Warranties and Acknowledgments of the Investors,” and hereby
represents that the statements contained therein are complete and accurate with
respect to the undersigned as an Investor.

 

All Investors:   Name of Investor:         Address:   If an entity:        
Telephone No.:   Print Name of Entity:         Facsimile No.:               By:
  Email Address:   Name:       Title:               If an individual:          
  Print Name:             Signature:               If joint individuals:        
    Print Name:                 Signature:           Closing Subscription
Amount: $____________    

 

14

 

 

SCHEDULE OF INVESTORS

 

 (1)   (2)  (3)   (4)   (5)   (6)   Investor    

Principal Amount of

Notes

    Subscription Amount    Shares of Common Stock Underlying Warrant      Shares
of Series C Preferred Stock    



Closing Date

                                                                               
        

 

15

 

 

Annex 2

 

CONFIDENTIAL PURCHASER QUESTIONNAIRE

 

THIS QUESTIONNAIRE MUST BE ANSWERED FULLY AND RETURNED ALONG WITH YOUR COMPLETED
SUBSCRIPTION AGREEMENT IN CONNECTION WITH YOUR PROSPECTIVE PURCHASE OF UNITS
FROM ICAGEN, INC. (THE “COMPANY”).

 

THE INFORMATION SUPPLIED IN THIS QUESTIONNAIRE WILL BE HELD IN STRICT
CONFIDENCE. NO INFORMATION WILL BE DISCLOSED EXCEPT TO THE EXTENT THAT SUCH
DISCLOSURE IS REQUIRED BY LAW OR REGULATION, OTHERWISE DEMANDED BY PROPER LEGAL
PROCESS OR IN LITIGATION INVOLVING THE COMPANY AND ITS CONTROLLING PERSONS.

 

Capitalized terms used herein without definition shall have the respective
meanings given such terms as set forth in the Subscription Agreement between
Icagen, Inc. and the subscriber signatory thereto (the “Subscription
Agreement”).

 

(1) The undersigned represents and warrants that he, she or it comes within at
least one category marked below, and that for any category marked, he, she or it
has truthfully set forth, where applicable, the factual basis or reason the
undersigned comes within that category. The undersigned agrees to furnish any
additional information which the Company deems necessary in order to verify the
answers set forth below.

 

Category A __ The undersigned is an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with his or her spouse,
presently exceeds $1,000,000.

 

Explanation. In calculating net worth you may include equity in personal
property and may include real estate, provided, however, you cannot include your
principal residence), cash, short-term investments, stock and securities. Equity
in personal property and real estate should be based on the fair market value of
such property less debt secured by such property.

 

Category B __ The undersigned is an individual (not a partnership, corporation,
etc.) who had an income in excess of $200,000 in each of the two most recent
years, or joint income with his or her spouse in excess of $300,000 in each of
those years (in each case including foreign income, tax exempt income and full
amount of capital gains and losses but excluding any income of other family
members and any unrealized capital appreciation) and has a reasonable
expectation of reaching the same income level in the current year.

 

Category C __ The undersigned is a director or executive officer of the Company
which is issuing and selling the Securities.

 

Category D __ The undersigned is a bank, as defined in Section 3(a)(2) of the
Securities Act of 1933, as amended (the “Act”); a savings and loan association
or other institution as defined in Section 3(a)(5)(A) of the Act, whether acting
in its individual or fiduciary capacity; any insurance company as defined in
Section 2(13) of the Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that Act; any Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; any plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; any employee benefit plan within the meaning of
the Employee Retirement Income Security Act of 1974 if the investment decision
is made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors. (describe entity)        

  



Annex 2 - 1

 

 

Category E __ The undersigned is a private business development company as
defined in section 202(a) (22) of the Investment Advisors Act of 1940. (describe
entity)        

 

Category F __ The undersigned is either a corporation, partnership,
Massachusetts business trust, or non-profit organization within the meaning of
Section 501(c)(3) of the Internal Revenue Code, in each case not formed for the
specific purpose of acquiring the Securities and with total assets in excess of
$5,000,000. (describe entity)        

 

Category G __ The undersigned is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
where the purchase is directed by a “sophisticated investor” as defined in
Regulation 506(b)(2)(ii) under the Act.        

 

Category H __ The undersigned is an entity (other than a trust) in which all of
the equity owners are “accredited investors” within one or more of the above
categories. If relying upon this Category alone, each equity owner must complete
a separate copy of this Purchaser Questionnaire. (describe entity)        

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the applicable closing in the event that the representations and
warranties in this Purchaser Questionnaire shall cease to be true, accurate and
complete.

 

(2) Suitability (please answer each question)

 

  (a) For an individual, please describe your current employment, including the
company by which you are employed and its principal business:                  

 



Annex 2 - 2

 

 

  (b) For an individual, please describe any college or graduate degrees held by
you:            

 

  (c) For all subscribers, please list types of prior investments:            

  

  (d) For all subscribers, please state whether you have you participated in
other private placements before:

 

Yes ☐                              No ☐

 

  (e) If your answer to question (d) above was “YES”, please indicate frequency
of such prior participation in private placements of:

 

    Public
Companies   Private
Companies   Frequently         Occasionally         Never      

 

  (f) For individuals, do you expect your current level of income to
significantly decrease in the foreseeable future?

 

Yes ☐                              No ☐

 

  (g) For trust, corporate, partnership and other institutional subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future?

 

Yes ☐                              No ☐

 

  (h) For all subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you?

 

Yes ☐                              No ☐

 

  (i) For all subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the Securities for which you seek to
purchase?

 

Yes ☐                              No ☐

 

[SIGNATURE PAGE TO FOLLOW]

 

Annex 2 - 3

 

 

The undersigned has been informed of the significance to the Company of the
foregoing representations and answers contained in this Confidential Purchaser
Questionnaire and such representations and answers have been provided with the
understanding that the Company will rely on them.

 

  Individual         Date:               Name of Individual     (Please type or
print)                     Signature of Individual                     Name of
Joint Owner     (Please type or print)                     Signature (Joint
Owner)             Partnership, Corporation or     Other Entity         Date:  
            Print or Type Entity Name             By:                           
Name:       Title:                Signature           Title:                    
  Signature (other authorized signatory)

 

 

Annex 2 - 4



 



